Citation Nr: 0117958	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-06 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a 
thrombosis of the right subclavian vein, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Evidence pertinent to the issue on appeal was submitted in 
conjunction with the May 2001 Board hearing.  The veteran has 
waived initial RO consideration of this evidence.


FINDING OF FACT

Residuals of a thrombosis of the right subclavian vein are 
primarily manifested by right arm pain and weakness, with 
functional limitation of motion at the shoulder level and 
some evidence of more frequent swelling.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
of 20 percent for the veteran's service-connected residuals 
of a thrombosis of the right subclavian vein have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, 4.104, Diagnostic Code 7121 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability.  Under the circumstances, the Board finds that 
the record as it stands allows for equitable appellate review 
and that there has been compliance with the provisions of the 
VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a December 1968 VA 
examination, in March 1969 the veteran was granted service 
connection for thrombosis of the right subclavian vein.  The 
veteran's disability is currently rated as 10 percent 
disabling under Diagnostic Code 7121.  Under Diagnostic Code 
7121, intermittent edema of the extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery, warrants a 10 percent evaluation.  Persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without stasis pigmentation or with eczema, warrants a 20 
percent evaluation.  Persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration, warrants 
a 40 percent evaluation.

At an August 1998 VA arteries examination, the veteran 
complained of pain in the right arm precipitated by heavy 
lifting; he also reported right arm pain at night that 
interfered with his sleeping.  Physical examination revealed 
that there was no change in the color of the right upper 
extremity after exercise; there was also no pain precipitated 
by repeated movement of the right upper extremity.  There was 
no edema or tenderness in the right arm.  The impression was 
residual scarring of the right subclavian vein with no 
evidence of active clot in the right subclavian vein.

At an April 1999 RO hearing, the veteran stated that right 
arm pain had interfered with his work as a self-employed 
farmer.

An August 1999 VA treatment record indicates that the veteran 
complained of increased edema, aching, and swelling of the 
right arm.  Additional VA treatment records (January 1998 and 
June 1998) noted right arm pain, numbness, and loss of right 
hand grip ability.

In a May 2001 letter, the veteran's private physician 
indicated that the veteran had pain and weakness in the right 
arm.  The physician stated that the veteran had about 50% 
weakness of the right arm compared to the left arm; he also 
stated that the veteran was vulnerable to additional injury 
because of weakness in his right arm.   The physician also 
reported right axillary swelling.

At the May 2001 Board hearing, the veteran testified that he 
could only lift a cup of coffee with his right arm "about a 
fourth of the way up" before experiencing severe pain.  He 
stated that he could only work two hours (as a rancher) 
before his right arm would become too painful.  The veteran 
and his wife remarked that the veteran's right arm condition 
interfered with his sleep and had a significant impact on his 
ability to perform ranching duties.  The veteran stated that 
he had constant pain in his right shoulder but had never 
undergone right shoulder surgery.

In order to be entitled to a 20 percent evaluation under 
Diagnostic Code 7121, persistent edema, incompletely relieved 
by elevation of the extremity, with or without stasis 
pigmentation or with eczema, would have to be shown or 
approximated.  

The veteran's service-connected residuals of a thrombosis of 
the right subclavian vein essentially involves the use and 
functioning of the right arm (the veteran is right-handed).  
The Board acknowledges and finds credible the veteran's 
assertions regarding decreased functioning of the right arm 
with use.  Additional functional loss due to pain, fatigue, 
weakened movement and incoordination, including during flare-
ups, must also be considered.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given the 
additional pain on use, and given the veteran's May 2001 
private physician's comments concerning the veteran's right 
arm weakness and the evidence of an upsurge in swelling 
(admittedly less than an overwhelming showing), the 20 
percent criteria are probably approached 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that residuals of a thrombosis 
of the right subclavian vein have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the Board concludes that entitlement to a 20 percent 
rating for the veteran's residuals of a thrombosis of the 
right subclavian vein is warranted.  In making this 
determination the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).




ORDER

A 20 percent evaluation for service-connected residuals of a 
thrombosis of the right subclavian vein is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

